DETAILED ACTION
This Office Action is in response to the Request for Continued Examination (RCE) filed on 21 January 2022.
Claims 47-54 are presented for examination.
Claims 47, 49, 51 and 53 are amended.
Claims 1-47 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 January 2022 has been entered.

Response to Arguments
(1)	Independent claims 47, 49, 51 and 53 recite that “the time-first manner includes selecting channel resource units first on different OFDM symbols of the region and then in different frequency-domain resources.” Applicant submits that Tooher fails 
Even if the above cited passages of Tooher were to be construed as somehow teaching any order of selecting channel resource units, which Applicant disagrees with, such order would be according to a frequency-first manner not a time-first manner. Specifically, Figures 6 (reproduced below) and 7 and paragraphs [0091]-[0094] of Tooher require mapping DM-RS transmission to a first subset of subcarriers associated with a first OFDM symbol of a first time slot, and to a second subset of sub-carriers associated with a second OFDM symbol of a second time slot of a subframe. As such, the mapping is performed across frequency subcarriers first and then across OFDM symbols, which equates to a frequency first manner instead of a time-first manner [Remarks, pages 6-7].

(2)	On pages 10, the Office action rejects claims 48, 40, 52 and 54 under 35 USC § 103 as being allegedly unpatenatable over Tooher in view of Shimezawa et al (EP 3 297 363 A1), hereinafter “Shimezawa”.  Applicant respectfully traverses this rejection.  Claim 48 recites “first selecting … a first subset of channel resource units associated with a first frequency-domain position of the frequency-domain positions” and “then selecting … a second subset of channel resource units associated with a second frequency-domain position of the frequency-domain positions.”  The Office action acknowledges that Tooher fails to teach or suggest these recited features and cites to Shimezawa instead. Specifically, the Office action cites to FIG. 8 and paragraph [0159] of Shimezawa. However, FIG. 8 and paragraph [0159] of Shimezawa, at best, teach an enhanced resource element group (EREG) configuration specifying a mapping of an enhanced PDCCH (EPDCCH) to resource elements (REs), where all REs, excluding REs at which DMRSs for some antenna ports are carried, are cyclically numbered from 0 to 15 in ascending order of, first, frequency, then time. That is, (i) the numbering of the REs in FIG. 8 of Shimezawa depicts a frequency-first (not a time-first) ascending order, and (ii) such order or numbering does not even apply to REs allocated for Shimezawa’s reference signals (DMRSs). The latter is clearly shown in FIG. 8 of Shimezawa (reproduced below), in which the REs allocated to Shimezawa’s DMRSs are greyed-out and never numbered in any order. Therefore, Shimezawa fails to teach or suggest “first selecting ... a first subset of channel resource units associated with a first frequency-domain position of the Jrequency-domain positions” and “then selecting ... a second subset of channel resource units associated with a second frequency-domain position of the frequency-domain positions,” as recited in claim 48. Claims 50, 52 and 54 recite similar features.
In view of the above, Applicant submits that dependent claims 48, 50, 52 and 54 are non- obvious over Tooher in view of Shimezawa, and respectfully requests withdrawal of the rejection of claims 48, 50, 52 and 54 under 35 U.S.C. §103 [Remarks, pages 8-9].

The Examiner respectfully disagrees with this argument.

As per the first argument,
As indicated below, Tooher discloses discloses a resource determination method, comprising: 
selecting (see Figure 6 and page 8, paragraph 91, lines 1-2; selecting/mapping), by a wireless communication node (see Figure 1A and page 3, paragraph 37; by a wireless communication node/base station) from a region including a plurality of orthogonal frequency-division multiplexing (OFDM) symbols (see Figure 6 and page 8, paragraph 91; from a region/(resource blocks 602 and 604) including a plurality of orthogonal frequency-division multiplexing (OFDM)/OFDM symbols/symbols), a plurality of channel resource units using a time-first manner (see Figure 6 and page 8, paragraph 91; a plurality of channel resource units/(resource elements) using a time-first manner/subframe 600), wherein the time-first manner includes selecting channel resource units first across different OFDM symbols of the region and then across different frequency-domain resources (see Figure 6 and page 8, paragraphs 91-92; wherein the time-first manner/(subframe 600) includes selecting/mapping channel resource units/(resource elements) first across different/(two different time slots) OFDM/OFDM symbols/symbols of the region/resource blocks 602 and 604) and then across different/odd frequency-domain resources/sub-carriers).
In other words, Applicant argues “Independent claims 47, 49, 51 and 53 recite that “the time-first manner includes selecting channel resource units first on different OFDM symbols of the region and then in different frequency-domain resources.” Applicant submits that Tooher fails to disclose this feature”, in regards to Applicant’s argument, the Examiner respectfully disagrees because Figure 6 and paragraph 91 disclose that first the 4th symbol is selected (time), and then a fourth OFDM symbol 606 of the first time slot 602 of the subframe 600 may include the DM-RS transmission 620 (frequency) as shown in Figure 6.  
Applicant argues “Even if the above cited passages of Tooher were to be construed as somehow teaching any order of selecting channel resource units, which Applicant disagrees with, such order would be according to a frequency-first manner not a time-first manner”, in regards to Applicant’s argument, the Examiner respectfully disagrees because paragraph 91 discloses first a fourth OFDM symbol 606 is selected and then the DM-RS transmission 620 is included.  Therefore, Tooher discloses a time-first manner.
Applicant argues “Even if the above cited passages of Tooher were to be construed as somehow teaching any order of selecting channel resource units, which Applicant disagrees with, such order would be according to a frequency-first manner not a time-first manner. Specifically, Figures 6 (reproduced below) and 7 and paragraphs [0091]-[0094] of Tooher require mapping DM-RS transmission to a first subset of subcarriers associated with a first OFDM symbol of a first time slot, and to a second subset of sub-carriers associated with a second OFDM symbol of a second time slot of a subframe. As such, the mapping is performed across frequency subcarriers first and then across OFDM symbols, which equates to a frequency first manner instead of a time-first manner”, in regards to Applicant’s argument, the Examiner respectfully disagrees because paragraph 91 discloses first a fourth OFDM symbol 606 is selected and then the DM-RS transmission 620 is included.  Therefore, Tooher discloses a time-first manner, then a frequency manner.

As per the second argument,
Applicant’s arguments with respect to claim(s) 48, 50, 52 and 54 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 47-54 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tooher et al (US 2016/0192385 A1), hereinafter Tooher.

Regarding Claim 47, Tooher discloses a resource determination method, comprising: 
selecting (see Figure 6 and page 8, paragraph 91, lines 1-2; selecting/mapping), by a wireless communication node (see Figure 1A and page 3, paragraph 37; by a wireless communication node/base station) from a region including a plurality of orthogonal frequency-division multiplexing (OFDM) symbols (see Figure 6 and page 8, paragraph 91; from a region/(resource blocks 602 and 604) including a plurality of orthogonal frequency-division multiplexing (OFDM)/OFDM symbols/symbols), a plurality of channel resource units using a time-first manner (see Figure 6 and page 8, paragraph 91; a plurality of channel resource units/(resource elements) using a time-first manner/subframe 600), wherein the time-first manner includes selecting channel resource units first across different OFDM symbols of the region and then across different frequency-domain resources (see Figure 6 and page 8, paragraphs 91-92; wherein the time-first manner/(subframe 600) includes selecting/mapping channel resource units/(resource elements) first across different/(two different time slots) OFDM/OFDM symbols/symbols of the region/resource blocks 602 and 604) and then across different/odd frequency-domain resources/sub-carriers); 
determining, by the wireless communication node (see Figure 1A and page 3, paragraph 37; by the wireless communication node/base station), a number of channel resource units of the plurality of channel resource units (see Figure 6 and page 8, paragraph 91, lines 23-25; a number/(odd numbered) of channel resource units of the plurality of channel resource units/resource elements); and 
sending (see Figure 6 and page 8, paragraph 91, line 1; sending/transmission), by the wireless communication node (see Figure 1A and page 3, paragraph 37; by the wireless communication node/base station), reference signals in the number of channel resource units (see Figure 6 and page 8, paragraphs 91-92; reference signals/(DMRS 620) in the number of channel resource units/odd numbered sub-carriers of the OFDM symbol 606 and the OFDM symbol 608 includes the DM-RS transmission 620).
Regarding Claim 48, Tooher discloses the resource determination method, wherein the region includes a sequence of frequency-domain positions, and wherein selecting the plurality of channel resource units includes: 
first selecting, by the wireless communication node (see Figure 1A and page 3, paragraph 37; by the wireless communication node/base station) using the time-first manner (see Figure 6 and page 8, paragraph 91; using the time-first manner/fourth OFDM symbol 606 and then select the carrier), a first subset of channel resource units associated with a first frequency-domain position of the frequency-domain positions (see Figure 6 and page 8, paragraph 91, lines 13-16; a first subset/subset of channel resource units/REs associated with a first frequency-domain position of the frequency-domain positions/DM-RS is located in odd position); and 
then selecting, by the wireless communication node (see Figure 1A and page 3, paragraph 37; by the wireless communication node/base station) using the time-first manner (see Figure 6 and page 8, paragraph 91; using the time-first manner/fourth OFDM symbol 606 and then select the carrier), a second subset of channel resource units associated with a second frequency-domain position of the frequency-domain positions (see Figure 6 and page 8, paragraph 91, lines 17-18; a second subset of channel resource units associated with a second frequency-domain position of the frequency-domain positions/the remaining REs of the PRB may include user data and/or control signaling), 
wherein the second frequency-domain position is subsequent to the first frequency- domain position in the sequence of frequency-domain positions (see Figure 6 and page 8, paragraph 91; wherein the second frequency-domain position is subsequent to the first frequency- domain position in the sequence of frequency-domain positions/Figure 6 shows that the DM-RS are in the odd slots and the remaining subcarriers of the fourth OFDM symbol 606 may include user data and/or control signaling.  The user data is subsequent to the DM-RS).
Regarding Claim 49, Tooher discloses a wireless communication node (see Figure 1B and page 3, paragraph 39, lines 1-4; a wireless communication node/base station 114a), comprising: 
a processor (see Figure 1B and page 3, paragraph 39, lines 1-4; a processor/base station 114a contains a processor); and 
a memory (see Figure 1B and page 3, paragraph 39, lines 1-4; a processor/base station 114a contains a memory), wherein the processor is configured to read code from the memory (see Figure 1B and page 3, paragraph 39, lines 1-4; a processor/base station 114a contains a processor is configured to read code from the memory) to: 
select (see Figure 6 and page 8, paragraph 91, lines 1-2; select/mapping), from a region including a plurality of orthogonal frequency-division multiplexing (OFDM) symbols (see Figure 6 and page 8, paragraph 91; from a region/(resource blocks 602 and 604) including a plurality of orthogonal frequency-division multiplexing (OFDM)/OFDM symbols/symbols), a plurality of channel resource units using a time-first manner (see Figure 6 and page 8, paragraph 91; a plurality of channel resource units/(resource elements) using a time-first manner/subframe 600), wherein the time-first manner includes selecting channel resource units first across different OFDM symbols of the region and then across different frequency-domain resources (see Figure 6 and page 8, paragraphs 91-92; wherein the time-first manner/(subframe 600) includes selecting/mapping channel resource units/(resource elements) first across different/(two different time slots) OFDM/OFDM symbols/symbols of the region/resource blocks 602 and 604) and then across different/odd frequency-domain resources/sub-carriers); 
determine a number of channel resource units of the plurality of channel resource units (see Figure 6 and page 8, paragraph 91, lines 23-25; determine a number/(odd numbered) of channel resource units of the plurality of channel resource units/resource elements); and 
send reference signals in the number of channel resource units (see Figure 6 and page 8, paragraphs 91-92; send/transmission reference signals/(DMRS 620) in the number of channel resource units/odd numbered sub-carriers of the OFDM symbol 606 and the OFDM symbol 608 includes the DM-RS transmission 620).
Regarding Claim 50, Tooher discloses the wireless communication node, wherein the region includes a sequence of frequency-domain positions, and wherein in selecting the plurality of channel resource units the processor is further configured to read the code form the memory to: 
first select a first subset of channel resource units associated with a first frequency- domain position of the frequency-domain positions (see Figure 6 and page 8, paragraph 91, lines 13-16; first select a first subset/subset of channel resource units/REs associated with a first frequency-domain position of the frequency-domain positions/DM-RS is located in odd position); and 
then select a second subset of channel resource units associated with a second frequency- domain position of the frequency-domain positions (see Figure 6 and page 8, paragraph 91, lines 17-18; then select a second subset of channel resource units associated with a second frequency-domain position of the frequency-domain positions/the remaining REs of the PRB may include user data and/or control signaling), 
wherein the second frequency-domain position is subsequent to the first frequency- domain position in the sequence of frequency-domain positions (see Figure 6 and page 8, paragraph 91; wherein the second frequency-domain position is subsequent to the first frequency- domain position in the sequence of frequency-domain positions/Figure 6 shows that the DM-RS are in the odd slots and the remaining subcarriers of the fourth OFDM symbol 606 may include user data and/or control signaling.  The user data is subsequent to the DM-RS).
Regarding Claim 51, Tooher discloses a resource determination method, comprising: 
selecting (see Figure 6 and page 8, paragraph 91, lines 1-2; selecting/mapping), by a mobile terminal (see Figure 1A and page 3, paragraph 37, lines 1-4; by a mobile terminal/WTRU 102) from a region including a plurality of orthogonal frequency-division multiplexing (OFDM) symbols (see Figure 6 and page 8, paragraph 91; from a region/(resource blocks 602 and 604) including a plurality of orthogonal frequency-division multiplexing (OFDM)/OFDM symbols/symbols), a plurality of channel resource units using a time-first manner (see Figure 6 and page 8, paragraph 91; a plurality of channel resource units/(resource elements) using a time-first manner/subframe 600), wherein the time-first manner includes selecting channel resource units first across different OFDM symbols of the region and then across different frequency-domain resources (see Figure 6 and page 8, paragraphs 91-92; wherein the time-first manner/(subframe 600) includes selecting/mapping channel resource units/(resource elements) first across different/(two different time slots) OFDM/OFDM symbols/symbols of the region/resource blocks 602 and 604) and then across different/odd frequency-domain resources/sub-carriers); -3- 762-2236.1Atty. Dkt. No. 121964-0107 (ZTE-007US) 
determining, by the mobile terminal (see Figure 1A and page 3, paragraph 37, lines 1-4; by the mobile terminal/WTRU 102), a number of channel resource units of the plurality of channel resource units (see Figure 6 and page 8, paragraph 91, lines 23-25; a number/(odd numbered) of channel resource units of the plurality of channel resource units/resource elements); and 
receiving (see Figures 1A and 6 and page 3, paragraph 39, lines 1-4 and  page 8, paragraphs 91-92; receiving/receive), by the mobile terminal (see Figure 1A and page 3, paragraph 37, lines 1-4; by the mobile terminal/WTRU 102), reference signals in the number of channel resource units (see Figure 6 and page 3, paragraph 39, lines 1-4 and  page 8, paragraphs 91-92; reference signals/(DMRS 620) in the number of channel resource units/odd numbered sub-carriers of the OFDM symbol 606 and the OFDM symbol 608 includes the DM-RS transmission 620).
Regarding Claim 52, Tooher discloses the resource determination method, wherein the region includes a sequence of frequency-domain positions, and wherein selecting the plurality of channel resource units includes: 
first selecting, by the wireless communication node (see Figure 1A and page 3, paragraph 37; by the wireless communication node/base station) using the time-first manner (see Figure 6 and page 8, paragraph 91; using the time-first manner/fourth OFDM symbol 606 and then select the carrier), a first subset of channel resource units associated with a first frequency-domain position of the frequency-domain positions (see Figure 6 and page 8, paragraph 91, lines 13-16; a first subset/subset of channel resource units/REs associated with a first frequency-domain position of the frequency-domain positions/DM-RS is located in odd position); and 
then selecting, by the wireless communication node (see Figure 1A and page 3, paragraph 37; by the wireless communication node/base station) using the time-first manner (see Figure 6 and page 8, paragraph 91; using the time-first manner/fourth OFDM symbol 606 and then select the carrier), a second subset of channel resource units associated with a second frequency-domain position of the frequency-domain positions (see Figure 6 and page 8, paragraph 91, lines 17-18; a second subset of channel resource units associated with a second frequency-domain position of the frequency-domain positions/the remaining REs of the PRB may include user data and/or control signaling), 
wherein the second frequency-domain position is subsequent to the first frequency- domain position in the sequence of frequency-domain positions (see Figure 6 and page 8, paragraph 91; wherein the second frequency-domain position is subsequent to the first frequency- domain position in the sequence of frequency-domain positions/Figure 6 shows that the DM-RS are in the odd slots and the remaining subcarriers of the fourth OFDM symbol 606 may include user data and/or control signaling.  The user data is subsequent to the DM-RS).
Regarding Claim 53, Tooher discloses a mobile terminal (see Figure 1B and page 3, paragraph 37; a mobile terminal/WTRU 102), comprising: 
a processor (see Figure 1B and page 3, paragraph 37, line 3; a processor/processor 118); and 
a memory (see Figure 1B and page 3, paragraph 37, lines 5-6; a memory/mon-removable memory 130 or removable memory 132), wherein the processor is configured to read code from the memory (see Figure 1B and page 3, paragraph 38; wherein the processor/(processor 118) is configured to read code from the memory/mon-removable memory 130 or removable memory 132) to: 
select (see Figure 6 and page 8, paragraph 91, lines 1-2; select/mapping), from a region including a plurality of orthogonal frequency-division multiplexing (OFDM) symbols (see Figure 6 and page 8, paragraph 91; from a region/(resource blocks 602 and 604) including a plurality of orthogonal frequency-division multiplexing (OFDM)/OFDM symbols/symbols), a plurality of channel resource units using a time-first manner (see Figure 6 and page 8, paragraph 91; a plurality of channel resource units/(resource elements) using a time-first manner/subframe 600), wherein the time-first manner includes selecting channel resource units across different OFDM symbols of the region and then across different frequency-domain resources (see Figure 6 and page 8, paragraphs 91-92; wherein the time-first manner/(subframe 600) includes selecting/mapping channel resource units/(resource elements) across different/(two different time slots) OFDM/OFDM symbols/symbols of the region/resource blocks 602 and 604) and then across different/odd frequency-domain resources/sub-carriers); 
determine a number of channel resource units of the plurality of channel resource units (see Figure 6 and page 8, paragraph 91, lines 23-25; determine a number/(odd numbered) of channel resource units of the plurality of channel resource units/resource elements); and 
receive reference signals in the number of channel resource units (see Figures 1A and 6 and page 3, paragraph 39, lines 1-4 and  page 8, paragraphs 91-92; receive/receive reference signals/(DMRS 620) in the number of channel resource units/odd numbered sub-carriers of the OFDM symbol 606 and the OFDM symbol 608 includes the DM-RS transmission 620).
Regarding Claim 54, Tooher discloses the mobile terminal, wherein the region includes a sequence of frequency-domain positions, and wherein in selecting the plurality of channel resource units the processor is further configured to read the code form the memory to: 
first select a first subset of channel resource units associated with a first frequency- domain position of the frequency-domain positions (see Figure 6 and page 8, paragraph 91, lines 13-16; first select a first subset/subset of channel resource units/REs associated with a first frequency-domain position of the frequency-domain positions/DM-RS is located in odd position); and 
then select a second subset of channel resource units associated with a second frequency- domain position of the frequency-domain positions (see Figure 6 and page 8, paragraph 91, lines 17-18; then select a second subset of channel resource units associated with a second frequency-domain position of the frequency-domain positions/the remaining REs of the PRB may include user data and/or control signaling), 
wherein the second frequency-domain position is subsequent to the first frequency- domain position in the sequence of frequency-domain positions (see Figure 6 and page 8, paragraph 91; wherein the second frequency-domain position is subsequent to the first frequency- domain position in the sequence of frequency-domain positions/Figure 6 shows that the DM-RS are in the odd slots and the remaining subcarriers of the fourth OFDM symbol 606 may include user data and/or control signaling.  The user data is subsequent to the DM-RS).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Montojo et al (US 2011/0090854 A1) discloses Specifically, see Figure 11 and paragraphs 58 and 64
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385. The examiner can normally be reached M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.M/Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469